Name: Council Regulation (EEC) No 1820/80 of 24 June 1980 for the stimulation of agricultural development in the less-favoured areas of the west of Ireland
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production; NA;  regions of EU Member States
 Date Published: nan

 14 . 7 . 80 Official Journal of the European Communities No L 180/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1820/80 of 24 June 1980 for the stimulation of agricultural development in the less-favoured areas of the west of Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Par ­ liament ( 2 ), Having regard to the opinion of the Economic and Social Committee (3 ) Whereas Article 39 (2) (a) of the Treaty provides that account should be taken of the social structure of agriculture and the structural and natural disparities between the various agricultural regions in working out the common agricultural policy ; Whereas to achieve the objectives of the common agricultural policy set out in Article 39 ( 1 ) (a) and (b) of the Treaty, special measures appropriate to the production conditions of the less-favoured areas should be adopted at Community level ; Whereas in the less-favoured areas of the west of Ireland within the meaning of Council Directive 75 /272/EEC of 28 April 1975 concerning the Com ­ munity list of less-favoured areas within the mean ­ ing of Directive 75 /268/EEC (4 ) there is much underemployment in agriculture ; Whereas the percentage of the active population engaged in farming is relatively high and, as a result , the level of farm incomes is low ; Whereas the rural infrastructure of these areas , including such public amenities as electricity , drink ­ ing-water supplies , farm and local roads , is very inadequate ; whereas the provision or improvement of such amenities is an important prerequisite to the improvement of agricultural structure ; Whereas on mountain and hill areas the develop ­ ment of pastures now held in common ownership is a basic prerequisite to the initiation of programmes for the improvement of farming in such areas ; Whereas the rational development of such mountain and hill pastures should be undertaken in conjunc ­ tion with that of the lowland areas of the farms con ­ cerned ; whereas such development shall be possible only if the communal pastures are subdivided into individual parcels and subsequently fenced in , reseeded and fertilized ; Whereas the fencing, reseeding and fertilizing of hill pastures already held in individual ownership, as well as the reclamation of lowland pastures through the removal of superfluous walls, fences and ditches and the subsequent pasture development through reseeding and fertilizing is of equal importance in this context ; Whereas, in order to achieve the objectives of the common agricultural policy referred to in Article 39 ( 1 ) (a) and (b) of the Treaty the afforestation of lands which are marginal for agriculture and the planting of shelter belts should form an important component part of an agricultural development pro ­ gramme for these areas because these forestry mea ­ sures can contribute to :  the conservation and improvement of the soil , the fauna, the flora and the surface and ground ­ water balance, ( ») OJ NoC 124, 17 . 5 . 1979, p . 12 . ( 2 ) OJ No C 85 , 8 . 4 . 1980, p . 57 . (&gt;) OJ No C 53 , 3 . 3 . 1980, p . 22 . ( 4 ) OJ No L 128 , 19.5 . 1975 , p . 68 . No L 180/2 Official Journal of the European Communities 14 . 7 . 80 cial situation in agriculture necessitates special terms of financing under Regulation (EEC) No 355/ 77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (3 ), as amended by Regulation (EEC) No 1361 /78 (4 ); Whereas the agricultural advisory service has a lead ­ ing role to play in the formation of a specific action aimed at the development of agricultural produc ­ tion , of integrating the farm improvement measures therein , and in ensuring that such actions are fully coordinated at area and at regional level ; whereas in these circumstances the provision of training facili ­ ties and specialized support services for advisers is essential ; Whereas , because of the extent and nature of the farm income problem in the west of Ireland, the implementation of a fully coordinated programme for agricultural development will require a substan ­ tial amount of investment aid ; whereas , because of economic and budgetary constraints , Ireland does not have sufficient means to make the considerable effort required to finance such a programme and in the circumstances Community financial aid will be required ; Whereas it follows that the foregoing measures con ­ stitute a common measure within the meaning of Article 6 of Council Regulation (EEC ) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (5 ), as last amended by Regula ­ tion (EEC) No 929/79 ( 6); Whereas it is the task of the Commission , after receiving the opinion of the Standing Committee on Agricultural Structure , to decide whether to approve the programme submitted by the Irish Government ,  help to provide for a better use of manpower in agriculture by creating additional employment opportunities in initial planting and maintenance activities , for those not in full-time agricultural employment ; Whereas the lack of non-agricultural employment opportunities , allied to the relatively low level of agricultural productivity , has led to a progressive emigration of the younger and more active members of the farm population ; whereas the level of educa ­ tion of those remaining on the land in these circum ­ stances is very low ; whereas there is need to improve the educational infrastructure of the region through the provision of suitably equipped training centres or the expansion and renovation of those already existing ; Whereas the foregoing measures can be imple ­ mented to maximum advantage only within the con ­ text of an agricultural development programme aimed at promoting the orientation of farm produc ­ tion and the farm techniques and practices best suited to the physical , economic and structural con ­ ditions of agriculture in the region or of an area within it ; Whereas such a development programme should , among other things , ensure that investments under ­ taken within the framework of various Community and national measures which influence agricultural development are utilized to maximum advantage and in a coordinated fashion in promoting the improvement of farming in the region ; Whereas experience to date in the implementation of Council Directive 72/ 159/EEC of 17 April 1972 on the modernization of farms ( ! ), as last amended by Directive 78 / 1017 /EEC (2 ), shows that relatively few farmers in the region , because of their existing low income levels , are capable of implementing development plans aimed at attaining the level of comparable income referred to in Article 4 ( 1 ) of that Directive ; Whereas in such circumstances the development of farms through the initiation of physical improve ­ ment plans is particularly important ; Whereas , because of the existing deficient market structure and inefficient marketing organization for farm products and for farm inputs, the improvement of processing and marketing facilities is an impor ­ tant precondition for the development of agriculture in the region ; whereas , however, the difficult finan ­ HAS ADOPTED THIS REGULATION : TITLE I Measures aimed at stimulating the development of agriculture in certain areas of Ireland Article 1 1 . In order to stimulate the development of agri ­ culture in certain areas of Ireland, a common mea ­ (&gt;) OJ No L 51 , 23 . 2 . 1977 , p . 1 . ( «) OJ NoL 166, 23 . 6 . 1978, p . 9 . (') OJ NoL 96, 24 . 4 . 1972, p . 1 . ( 2 ) OJ No L 349 , 13 . 12 . 1978 , p . 32 . ( 5 ) OJ No L 94, 28 . 4. 1970, p. 13 . ( 6 ) OJ No L 117 , 12 . 5 . 1979, p. 4 . 14 . 7 . 80 Official Journal of the European Communities No L 180/3 (d) an assurance that the actions undertaken are compatible with the protection of the environ ­ ment . 2 . The programme shall also include the informa ­ tion referred to in Articles 5 , 7 , 9 , 13 , 15 and 18 . The Irish Government shall also supply any additional information that may be required by the Commis ­ sion for the assessment of the programme. 3 . All measures referred to in the common measure must fall within the framework of the regional deve ­ lopment programme when Ireland is obliged to for ­ ward it to the Commission under Article 6 of Coun ­ cil Regulation (EEC) No 724/75 of 18 March 1975 establishing a European Regional Development Fund ( ! ). 4 . The duration of the programme shall be at least the same as that of the common measure . It shall be reviewed every four years . It may relate to the entire western region or to any area within that region . sure , within the meaning of Article 6 ( 1 ) of Regula ­ tion (EEC ) No 729/70 , to be implemented by Ire ­ land , is hereby introduced for the purpose of bring ­ ing about a significant improvement in agricultural structures and in agricultural production possibili ­ ties in the areas concerned . 2 . The common measure shall apply to the less ­ favoured areas of the western region of Ireland within the meaning of Directive 75/272/EEC , here ­ inafter referred to as ' the western region '. 3 . The Community may, in accordance with Title VIII , grant aid for the common measure by financ ­ ing through the Guidance Section of the European Agricultural Guidance and Guarantee Fund, herein ­ after referred to as l the Fund', measures relating to : (a ) the improvement of public amenities in rural areas ; (b ) land improvement ; ( c ) the introduction of a specific development ac ­ tion aimed at the orientation of farm production ; (d) the improvement of processing and marketing facilities ; (e) forestry development ; (f) the provision of training facilities , specialized support services for advisers , and the coordina ­ tion of the specific action referred to under (c). 4 . The measures referred to in paragraph 3 (a), (b), (c), (e) and (0 shall be undertaken within the frame ­ work of a programme to be drawn up by the Gov ­ ernment of Ireland and approved by the Commis ­ sion . Article 3 1 . The programme and the results of reviewing it shall be forwarded to the Commission by the Irish Government . 2 . The programme and any amendments thereto shall be approved in accordance with the procedure provided for in Article 25 , after consulting the Fund Committee on the Financial aspects . TITLE II Public amenities A rticle 4 The improvement of public amenities referred to in Article 1 (3 ) (a) shall include ; ( a ) the provision of electricity and drinking water supplies for farms and villages or parts of vil ­ lages whose inhabitants are dependent prin ­ cipally on agriculture ; and (b) the construction and improvement of farm roads and local roads used mainly for agricul ­ ture and forestry . Article 2 1 . The programme referred to in Article 1 (4) shall comprise ; (a ) a description of the separate measures included therein , as outlined in Titles II to VI , including the cost of and detailed arrangements for financing them ; (b ) the priority to be given to the separate measures and the time scale envisaged for the implemen ­ tation of each measure ; (c) the provisions for coordination with any other programmes or measures which may influence the development of agriculture in the western region ; (&gt;) OJ No L 73 , 21.3 . 1975 , p. 1 . No L 180/4 Official Journal of the European Communities 14 . 7 . 80 (a) the total land area, number of individual farm ­ ers, average area to be fenced in per farm and the length in kilometres of the fencing involved in accordance with Article 6 (a); (b) the length in kilometres of fencing, the total area to be fenced in , and average area to be fenced in per farm in accordance with Article 6(b); (c) the total area of land to be improved in accord ­ ance with Article 6 (c) and the number of farms involved in this operation . Article 5 1 . The programme referred to in Article 1 (4) shall include data on the farm and non-farm population and an estimate of the number of farms to be sup ­ plied with electricity and drinking water, as well as the length in kilometres of farm roads and local roads to be constructed or improved in accordance with Article 4, in addition to information on the sources of finance for the different projects . 2 . This Regulation shall not apply to projects for which Community aid is being provided under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 or through the European Regional Development Fund. TITLE III Land improvement Article 6 Land improvement as referred to in Article 1 (3 ) (b) shall include : (a) the subdivision of land held in common owner ­ ship and the fencing and improvement of pas ­ ture on such land ; (b) the fencing and pasture improvement of moun ­ tain and hill pasture held in individual owner ­ ship , without prejudice to the provisions con ­ cerning the joint use of pastures set out in Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ('), as last amended by Directive 76/400/EEC (2 ); (c) the removal of superfluous fences , ditches and walls , and land reclamation in the lowland area of farms . In the case of land falling within the scope of (a) and (b), pasture improvement includes soil prepara ­ tion, the initial application of lime and fertilizers , reseeding and land reclamation where necessary . TITLE IV Orientation of agricultural production Article 8 1 . The orientation of agricultural production, as referred to in Article 1 (3 ) ( c), shall be achieved through the medium of a specific action aimed at the development of agricultural production . 2 . The aims of the specific action shall be : (a) to promote the orientation of production as well as the farming techniques and practices best suited to the physical , economic and structural situation of agriculture in the western region , with a particular emphasis on meat production ; (b) and therefore to ensure that investments under ­ taken in the context of all appropriate national and Community measures which have an influ ­ ence on agricultural development are utilized to maximum advantage and in a coordinated fashion . 3 . Attainment of the aims of the specific action will necessitate the collaboration of both technico ­ economic and socio-economic advisory personnel as well as professional staff from the training centres referred to in Article 14 and from the develop ­ ment centre referred to in Article 16 . Article 7 Article 9 The following information shall be included in the programme referred to in Article 1 (4) : The following information shall be included in the programme referred to in Article 1 (4): (a) the orientation of production envisaged by the specific action referred to in Article 8(1 ) and the priority areas to be covered by it ; C 1 ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . ( 2 ) OJ No L 108 , 26 . 4 . 1976, p . 21 . (b) the manner in which the advisory service is to contribute to the attainment of the aims of the 14 . 7 . 80 Official Journal of the European Communities No L 180/5 specific action and, in particular, the specific advisory projects planned to this end ; (c) the link to be established between the advisory service and the development centre referred to in Article 16 for the attainment of the aims of the specific action ; (d ) the provisions for the carrying out of the improvement plan referred to in Article 10(1 ) (d). 2 . Where the improvement plan provides for a re ­ orientation of production in favour of sheep farm ­ ing, the aid for investment may also apply to the provision of sheep dipping and shearing facilities held in common ownership as well as to the provi ­ sion of special winter-shelter facilities . 3 . Where the improvement plan provides for the orientation of production to an integrated calf to beef system of cattle farming, provision shall be made for the payment on request of the interest on a loan amounting to 151 ECU per calf over a two-year period in respect of each calf born or purchased at the beginning of the first and second year of appli ­ cation of the plan, provided that the animal is main ­ tained on the farm during at least two years . Article 10 1 . Within the framework of the specific action , aid for investment shall be granted to farmers who : (a ) satisfy the conditions of Article 2(1 ) ( a ) and ( b ) of Directive 72/ 1 59/EEC ; (b ) are not capable of attaining the level of earned income laid down in Article 4 of Directive 72 / 159/EEC ; ( c) are not yet eligible for the annuities provided for in Article 2(1 ) of Council Directive 72/ 160/ EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement ('); (d ) draw up a plan for the physical improvement of their farm emphasizing in particular the breed ­ ing of cattle for meat production and/or sheep farming ; (e ) keep simplified accounts from the introduction of the improvement plan . 2 . The improvement plan referred to in para ­ graph 1 (d) must show by means of a specific calcu ­ lation that the investment is economically profitable and makes for a lasting improvement in the farm 's economic performance and thereby increases the farm's income . TITLE V Forestry development Article 12 Forestry development as referred to in Article 1 ( 3 ) (e) shall be complementary to the other measures referred to in Article 1 ( 3 ) and shall contribute to the achievement of the objectives referred to in Article 39 ( 1 ) (a ) and (b) of the Treaty . Forestry development shall include : ( a) the afforestation of land marginal for agricul ­ ture but suitable for forestry ; ( b ) the planting of shelter belts ; ( c) associated measures including :  preparation of ground, drainage and fertiliza ­ tion ,  fencing,  fire protection and maintenance for a period of four years from the year of planting . Article 11 1 . The aids referred to in Article 10(1 ) shall be granted subject to Article 8 (2) of Directive 72/ 159 / EEC, taking account of Article 9(1 ) of Directive 75/268/EEC . However, the maximum amount of the investment which shall be eligible for aid , as referred to in Article 8 (2) of Directive 72/ 159/EEC, shall be reduced to 18 135 ECU per farm . This amount shall be additional to that provided for in Article 6 of this Regulation . Article 13 The following information shall be included in the programme referred to in Article 1 (4) : (a ) the number of farms on which marginal agricul ­ tural land will be afforested ; (b) an estimate of the total area to be afforested ; (c) an estimate of the average area of shelter belts per farm ; (d ) an estimate of the total area of shelter belts .0 ) OJ No L 96, 23.4. 1972 , p. 9 . No L 180/6 Official Journal of the European Communities 14 . 7 . 80 TITLE VI Agricultural training facilities, advisers, specialized support services for advisers and coordination of the various measures undertaken within the framework of the specific development action Article 14 1 . The improvement of the agricultural training facilities referred to in Article 1 (3 ) (f) shall include the construction of local agricultural training centres , hereinafter referred to as ' training centres ' and, where necessary , the expansion of regional centres already existing . 2 . The main objective of the training centres referred to in paragraph 1 shall be to organize train ­ ing courses as defined in Title II of Council Direc ­ tive 72/ 161 /EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture ( ! )- specific action has optimum impact on the develop ­ ment of agriculture in the western region, a resources development centre shall be established at regional level . 2 . The functions of the resources development centre referred to in paragraph 1 , hereinafter referred to as ' the development centre , shall be : ( a ) to provide in-service training, retraining and specialized support services for members of the advisory services at all levels of activitv ; (b ) to coordinate at regional level the separate mea ­ sures undertaken within the framework of the specific action ; ( c ) to study in depth and on a continuous basis the problems facing the farming and rural popula ­ tion in the western region and to indicate possi ­ ble solutions to them ; ( d ) to conduct pilot feasibility studies to test , refine , adapt and gain experience in advisory tech ­ niques appropriate to agricultural and forestry development at farm , area and regional level , and ultimately to apply tested and proven approaches to advisory work in the western region ; (e ) to assess the training requirements of advisers in the light of experience gained by them in the operation of the specific action and in the light of that gained as a result of the feasibility studies referred to in (d ). Article 15 The following information shall be included in the programme referred to in Article 1 (4); (a ) the number of training centres already in exist ­ ence and to be established ; (b ) the number of regional centres where existing accommodation is to be expanded ; (c) the size and type of facilities envisaged ; (d ) the number of additional participants to be accommodated in the centres referred to in ( a ) and (b) respectively ; ( e) the link to be established between training pro ­ grammes undertaken in these centres and the specific development action ; ( f) the estimated financial cost of the measures undertaken under ( a) and (b ) respectively . Article 1 7 The development centre shall have a permanent professional staff qualified to service the training and advisory needs appropriate to the successful implementation of the programme referred to in Article 1 (4). Article 16 1 . In order to ensure that advisers engaged in the promotion of the specific development action have access to appropriate in-service training and retrain ­ ing facilities , are supported in their work by compe ­ tent advisorv specialists and in addition that the Article 18 The following information shall be included in the programme referred to in Article 1 (4): (a ) the location of the development centre ; (b ) the number and qualification of professional staff employed therein ; (c) the conditions to be met by advisers admitted to in-service training courses ;(') OJ NoL96, 23 . 4 . 1972 , p. 15 . 14 . 7 . 80 Official Journal of the European Communities No L 180/7 Article 21 1 . In the case of investments undertaken under Article 4, with the exception of those relating to the provision of electricity and to local roads , the finan ­ cial contribution of the beneficiary must be at least 10 % . ( d ) the content and duration of the training courses referred to in ( c ) ; ( e ) the measures planned for providing specialized training for the professional staff of the devel ­ opment centre ; ( f) the type of specialist support service that is to be provided for advisers engaged in the specific action ; (g) the manner in which the development centre undertakes the coordinating role assigned to it under Article 16 ( 2 ) ( b ). 2 . The aid provided for in Article 6 may not exceed 70 % of the cost of the work concerned . 3 . In the case of the measures referred to in Article 12 relating to the afforestation of private land, the financial contribution of the beneficiary must be at least 15 % . TITLE VII Improvement of processing and marketing facilities Article 22 1 . The expenditure incurred by Ireland under the common measure shall be eligible for assistance from the Fund up to the amounts specified in para ­ graph 2 . 2 . The fund shall reimburse the Irish Government the following percentage of its actual expenditure ; Article 19 1 . The following provisions of Regulation (EEC ) No 335 /77 shall also apply to the western region :  Article 17a ( 1 ) ( a ), first indent and ( 1)(b), first indent ,  Article 17a ( 2 ) ( a ), first indent in the case of pro ­ jects financed in the financial year 1980,  Article 17a ( 2 ) ( a ), second indent in the case of projects financed in the financial year 1981 . 2 . The estimated cost of this aspect of the common measure financed by the Fund from 1 January 1980 to 31 December 1982 under the provisions of para ­ graph 1 is 24 million European units of account . ( a ) 50 % under Article 4 : however, this amount may not exceed 40 % of the total cost, with a maxi ­ mum eligible amount of :  24-2 million ECU for electricity supplies ,  72-6 million ECU for drinking-water supplies ,  72-6 million ECU for farm roads and local roads ; TITLE VIII Financial and general provisions (b) 50 % for the other measures , with a maximumeligible amount of :  544 ECU per hectare under Article 6 (a) and (b),  363 ECU per hectare under Article 6 (c) ; however, this amount may be increased to 786 ECU per hectare up to a total area of 20 000 ha,  12-1 million ECU under Articles 14 and 16 ; as regards Article 16 the eligible amount shall relate only to the creation of the devel ­ opment centre ; Article 20 1 . The period of time envisaged for the implemen ­ tation of the common measure is 10 years . 2 . The total contribution by the Fund to the cost of the common measure , including that envisaged under Title VII , is estimated at 224 million Euro ­ pean units of account . 3 . Article 6(5 ) of Regulation ( EEC ) No 729/70 shall apply to this Regulation .  77-4 million ECU under Article 11 ( 1 ); No L 180/8 Official Journal of the European Communities 14 . 7 . 80 Article 25 1 . Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee on Agricultural Structures by the chairman either on his own initiative or at the request of the representative of a Member State .  1 210 ECU per hectare up to a maximum total expenditure of 27  2 million ECU under Article 12 ;  12 million ECU under Article 11 (3 ). 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation ( EEC) No 729/70 . 2 . The representative of the Commission shall sub ­ mit a draft of the measures to be adopted . The Standing Committee on Agricultural Structures shall deliver its opinion on those measures within a time limit set by the chairman according to the urgency of the matter . An opinion shall be adopted by a majority of 41 votes , the votes of the Member States being weighted as laid down in Article 148 ( 2 ) of the Treaty . The chairman shall not vote . Article 23 When the programme referred to in Article 1 (4) is approved the Commission shall determine, in agree ­ ment with Ireland, the manner in which it is to be periodically informed of the progress of the specific development action . 3 . The Commission shall adopt the measures , which shall be immediately applicable . However, if such measures are not in accordance with the opinion delivered by the Standing Committee on Agri ­ cultural Structures they shall be communicated forthwith by the Commission to the Council . In that case , the Commission may defer application of the measures which it had adopted by not more than one month from the date of such communication . The Council , acting by a qualified majority , may adopt a different decision within one month . Article 24 1 . Requests for reimbursement shall relate to expenditure incurred by Ireland during one calendar year and shall be submitted to the Commission before 1 July of the following year . 2 . Aid from the Fund shall be granted in accord ­ ance with Article 7 ( 1 ) of Regulation ( EEC ) No 729/70 . 3 . Advance payments may be granted by the Fund in accordance with the rules of financing adopted by Ireland and in accordance with the progress of the programme . 4 . Detailed rules for the application of this Article shall be adopted under the procedure laid down in Article 13 of Regulation ( EEC) No 729/70 . Article 26 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA